DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received March 10, 2022 has been entered. Claim 1 has been amended and Claims 16-18 canceled. Claim 1 has been amended to recite the electrolyte comprises a combination of tris(trimethylsilyl)phosphite (TMSP), LiN(C2F5SO2)2, LiAsF6, LiC(CF3SO2)3, LiClO4, LiTFS1, LiB(C204)2, and LiBF2(C204) and also to remove the limitations reciting “at a weight percent selected out of (a) less than 0.01 wt %, or (b) between 3 to 4 wt %.” Support for the amendment is provided by the Applicant’s original disclosure, including in the Specification at ¶29.
Response to Arguments
	The Applicant’s arguments and remarks received March 10, 2022 (“Remarks”) have been fully considered. 
	The Applicant’s arguments with respect to the rejection of Claims 1, 7, 10, 11, and 16-18 as unpatentable over US2015/0017515 to Jeon et al. (“JEON”) in view of US2013/0071731 to Tokuda et al. (“TOKUDA”), and the rejection of Claim 19 as unpatentable over JEON, TOKUDA and US2014/0011081 to Ahn et al. (“AHN”) have been fully considered. It is respectfully submitted that the Applicant’s arguments are not persuasive and the rejections are accordingly maintained.
	The Applicant contends that neither JEON nor TOKUDA teach or suggest a lithium salt that is TMSP, and that while AHN teaches TMSP, the claimed range is not taught or suggested. Remarks at 4. To further support this argument, the Applicant alleges that because AHN teaches the TMSP salt “may be preferably 0.01 to 2% by weight based on the total amount of the electrolyte solution” and “[w]hen the amount … is less than 0.01% by weight, power characteristics improving effect may be insufficient, and when the amount exceeds 2% by weight, the power characteristics improving effect may be remarkable, however, a side reaction inhibiting the power characteristics and the stability of the battery may be induced.” Remarks at 4 citing AHN [0028].
	While AHN may teach a preferred range, this disclosure does not constitute a “teaching away” as the Applicant alleges. Instead, the disclosure of AHN merely points to preferred embodiments that one of ordinary skill in the art could consider when formulating the battery of AHN. Indeed, AHN even notes particular benefits of exceeding 2 wt.% of the salt compound – providing “remarkable” power characteristics, while also disclosing the tradeoffs regarding inhibiting side reactions and stability. Based on this disclosure, one of ordinary skill in the art would have been motivated to balance the benefits and disadvantages of a range of salt compound content, including those within and outside of the preferred range taught by AHN, employing nothing more than routine experimentation and ordinary skill.
	Additionally the claims as currently written do not require a claimed range of weight percent for the lithium salt.
Because AHN does not teach away from the claimed range as alleged by the Applicant, the claims do not require a particular range of salt content, and AHN teaches use of TMSP salt provides benefits for SEI formation, the rejections are maintained below and are modified to address the amended claim language.
Claim Interpretation
	The claim language “a combination of” in the claim 1 language “a combination of tris(trimethylsilyl)phosphite (TMSP), LiN(C2F5SO2)2, LiAsF6, LiC(CF3SO2)3, LiClO4, LiTFS1, LiB(C204)2, and LiBF2(C204)” is interpreted to mean a combination of one or more of tris(trimethylsilyl)phosphite (TMSP), LiN(C2F5SO2)2, LiAsF6, LiC(CF3SO2)3, LiClO4, LiTFS1, LiB(C204)2, and LiBF2(C204). The claim language as currently recited does not require that the combination include all of tris(trimethylsilyl)phosphite (TMSP), LiN(C2F5SO2)2, LiAsF6, LiC(CF3SO2)3, LiClO4, LiTFS1, LiB(C204)2, and LiBF2(C204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being over US2015/0017515 to Jeon et al. in view of US2013/0071731 to Tokuda et al., further in view of US2014/0011081 to Ahn et al.

	Regarding Claim 1, JEON discloses an electrolyte solution for a fast charging lithium ion battery (abstract, lithium ion secondary battery electrolyte, para. 13 enhanced rate characteristics), the electrolyte solution consisting essentially of: linear solvent (abstract, 40 to 90 wt.% linear solvent) such as methyl propionate (para. 14), cyclic carbonate solvent (abstract, 1 to 60 wt.% cyclic carbonate), wherein a concentration of the at least linear solvent is higher than a concentration of the cyclic carbonate solvent (para. 17 rate characteristics are deteriorated when the cyclic carbonate is too large; para. 19 5-50 wt.% cyclic to 50-95 wt. % linear solvent), and at least one lithium salt (para. 44, lithium salt such as LiPF6) at least one lithium salt selected from the group consisting of LiAsF6, LiClO4 and others (JEON para. 42).
	JEON is silent with respect to the battery having “a charging rate of more than 10C” as required by Claim 1 however this is intended use claim language that does not impart any required structure to the claimed invention. JEON is fully capable of use at a charging rate of more than 10C and all of the structure claimed is met by the prior art. 
	JEON is silent with respect to “the at least one four-carbon chain ester is a combination of ethyl butyrate and butyl acetate” and with respect to the cyclic carbonate solvent being vinyl carbonate solvent wherein a concentration of at least one four-carbon chain ester is higher than a concentration of the cyclic carbonate solvent.
	TOKUDA discloses a nonaqueous electrolytic solution for a lithium ion secondary battery wherein the electrolytic solution comprises a linear solvent and a cyclic carbonate solvent wherein the linear solvent may comprise linear 3 to 4 carbon acid esters such as propionates and butyrates or a combination thereof (para. 65) and the cyclic carbonate may comprise VC (para. 30, para. 133).
	TOKUDA further discloses that preferred linear components may comprise a combination of ethyl butyrate and butyl acetate (para. 65-66), methyl propionate, each of which provide enhances ion conductance through lowered viscosity (para. 66). Vinylene carbonate is a preferred cyclic carbonate component because of its propensity to form a stable interface protective coating (para. 136, para. 133).
	TOKUDA also teaches blending amount of linear carbonate is 5 vol% or more and preferably 90 vol% or less which overlaps the range claimed and the amount provided balances desired large current discharge characteristics and limits electrical conductivity drop from decreased permittivity of the electrolyte solution (para. 56, 59). 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified JEON’s linear solvent to comprise at least one four-carbon chain ester such as ethyl butyrate or butyl acetate (TOKUDA para. 65) in order to improve ion conduction by reducing viscosity as taught by TOKUDA. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here, selecting the two claimed linear solvent components would have been obvious because they are known in the art to be suitable for use in non-aqueous electrolytes, particularly in combination with a cyclic carbonate as taught by TOKUDA.
	It would have been further obvious to have modified the cyclic carbonate of JEON 	to comprise VC and the motivation for doing so would have been to facilitate the formation of a stable interface protective coating as taught by TOKUDA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here, selecting the claimed linear and cyclic components of the claimed electrolyte would have been obvious because each claimed component was known in the art to be suitable linear and cyclic components respectively in the art, JEON teaches use of electrolytes consisting essentially of linear and cyclic solvents where the cyclic component is contained in a lesser amount than the linear solvent for purposes of improved rate performance, and TOKUDA expressly describes benefits for use of butyrates and propionates as the linear component and VC as the cyclic component.
	It would have been further obvious to have provided the cyclic component, VC, in an amount less than a concentration of the at least one four-carbon chain ester because JEON teaches the at least one four-carbon chain ester may be greater than the cyclic carbonate solvent. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, one of ordinary skill in the art would have selected a workable range of the respective solvent contents as taught by JEON including wherein the linear solvent is in an amount greater than that of the cyclic solvent. The motivation for doing so would have been to merely select a workable range, within the range taught by JEON, to be suitable for use in the battery taught by JEON.
	JEON is silent with respect to the at least one lithium salt comprising tris(trimethylsilyl)phosphite (TMSP).
	AHN discloses nonaqueous electrolytes for lithium ion secondary batteries, the electrolyte comprising TMSP (abstract, para. 50 “salt having an oxalato complex as an anion and TMSP as an additive”; para. 25-27 “the compound of Chemical Formula 1 may be at least one selected from the group consisting of tris(trimethylsilyl)phosphate (TMSP)”). AHN further discloses this lithium salt provides improved lifetime characteristic and an improved power characteristics at a low temperature circumstance (see Example 1) by decreasing the resistance of an SEI film formed at the surface of an electrode (para. 23).
	Prior to the time of filing it would have been obvious to one of ordinary skill in the art to have modified the nonaqueous electrolyte of JEON to comprise the TMSP containing salt of AHN. The motivation for doing so would have been to improve lifetime and power characteristics at low temperature by decreasing resistance of an SEI film formed during use as taught by AHN.
	With respect to the claim language requiring the claimed electrolyte solution to comprise “a combination of tris(trimethylsilyl)phosphite (TMSP), LiN(C2F5SO2)2, LiAsF6, LiC(CF3SO2)3, LiClO4, LiTFS1, LiB(C204)2, and LiBF2(C204)” – JEON discloses the electrolyte solution lithium salt may comprise LiClO4.
	Regarding Claim 7, JEON, AHN, and TOKUDA are relied upon as above with respect to the electrolyte solution of claim 1. 
	JEON is silent with respect to the linear solvent component (which comprises 70% vol of the electrolyte solution in accordance with Claim 1) further comprises 35% vol or less of dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof, in addition to the 17.5% vol butyl acetate and 17.5% vol ethyl butyrate.
	However, the linear solvents dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof are taught by the prior art as linear solvents that are desirable for use in electrolyte solutions combined with cyclic carbonate solvent such as vinyl carbonate. 
	In addition, TOKUDA teaches use of a combination of linear carbonates (para. 54-59, including dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate or a combination thereof) with linear carboxylic acid esters (para. 64-68, including butyl acetate and ethyl butyrate). 
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified JEON to comprise 35% vol or less of dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof. The motivation for doing so would have been to utilize a combination of known linear carbonate and linear carboxylic acid ester components (as taught by TOKUDA) in proportions suitable for use as an electrolyte that provides balanced properties desired for large current discharge characteristics as taught by TOKUDA. While TOKUDA is silent with respect to the proportions of the respective components of the linear solvents (although as noted above, TOKUDA teaches a total linear solvent component that overlaps the claimed range), selecting the proportions claimed would have been obvious to one of ordinary skill through routine ordinary experimentation. The motivation for doing so would have been to merely select a workable range of linear solvent component content to provide the expected and predictable result of a solvent that performs well in high discharge applications.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In addition, criticality of the claimed ranges has not been evidenced by the Applicant.
	Regarding Claim 10, JEON, AHN, and TOKUDA are relied upon as above. Modifying JEON in view of TOKUDA as asserted above results in the battery of Claim 10, including a lithium ion battery comprising the electrolyte solution of claim 1, at least one anode and at least one cathode separated by at least one separator, wherein the anode has anode material based on metalloids comprising at least one of Si, Ge and/or Sn (JEON para. 20), and the battery is chargeable at least at I0C (modified-JEON comprises all of the structure claimed and is therefore necessarily capable of use at 10C; also see JEON Table 1 with rates of 10c and 20C).
	Regarding Claim 11, JEON, AHN, and TOKUDA are relied upon as above. Modifying JEON in view of TOKUDA as asserted above with respect to Claims 1 and 7 results in the method of Claim 11, including a method of enhancing safety and performance of fast charging lithium ion batteries, the method comprising providing an electrolyte solution of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR1020150015070 to Kwon et al. (previously cited) discloses an electrolyte having at least one linear component and at least one cyclic component (abstract and p. 2 teach an electrolyte comprising a cyclic carbonate and a chain or linear carbonate such as EMC) wherein the at least one cyclic carbonate may be VC (p. 2 “group 1” discloses at least one of either FEC or VC can comprise the cyclic carbonate component) and wherein the electrolyte comprises at least 20 vol% of VC, and further comprises at least one lithium salt (p. 5), wherein the linear component may comprise EMC, DEC, (para. 2 “group 2”).
U.S. Patent No. 5,773,165 to Sugeno (previously cited) discloses a non-aqueous electrolyte for a lithium ion secondary battery where the electrolyte comprises a mixture of cylic carbonate and chain ester similarly to the claimed invention (abstract). SUGENO further discloses the chain ester may comprise butyl acetate, or butyl acetate (col. 4 lines 35-40) which are each the chain ester compounds disclosed by the instant Application.
US2009/0017386 to Xu et al. (previously cited) discloses “addition of a large amount of co-solvents with low viscosity and low melting points such as linear carbonates and carboxylate esters can improve cell performance at low temperatures” (paragraph 4). XU further discloses that useful carboxylate solvents include butyl acetate and ethyl butyrate (para. 33).
US2012/0219866 to Onuki et al. (previously cited) discloses a volume ratio of cyclic carbonate and linear solvent such as linear carbonate or aliphatic carboxylic acid ester (para. 80-81) that may be 95:5 to 50:50 which overlaps the claimed range. Paragraph 186 discloses that chain carboxylic acid esters includes butyl acetate, and ethyl butyrate, among others. Paragraph 92-93 discloses the cyclic carbonate may be vinylene carbonate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729